Citation Nr: 0317828	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
arms and legs manifested by loss of sensation and drawing of 
the muscles. 

2.  Entitlement to service connection for melanoma due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On May 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Clarksburg, 
WV for any treatment for the arms, legs, 
nerves, or skin during the period from 
December 1967 through December 1968.  
Also, obtain the veteran's medical 
records from the VA clinic in Clarksburg, 
WV and Huntington, WV for any treatment 
for the arms, legs, nerves, or skin 
during the period from December 1967 
through December 1968.  Request complete 
clinical records.  

2.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA orthopedic and 
neurological examinations.  Provide the 
examiner(s) with the following 
instructions: Please determine the nature 
and etiology of any currently diagnosed 
disability of the arms and legs 
manifested by loss of sensation and 
drawing of the muscles.  The examiner(s) 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed disability of the 
arms and legs manifested by loss of 
sensation and drawing of the muscles 
originated in, or is otherwise traceable 
to, military service.  (The examiner(s) 
should note the veteran's complaint of 
sore right foot and diagnosis of mild pes 
planus in service in January 1966.  The 
examiner(s) should also note the 
veteran's post-service October 1996 
complaints of musculoskeletal pain and 
numbness and tingling in the left hand 
and both legs; October 1996 assessments 
of neck spasm, arthritis of the neck and 
shoulder, Wolff Parkinson White on EKG, 
and questionable cervical nerve 
entrapment; May 1997 complaints of 
numbness and weakness of the legs, feet, 
and hand; and August 1997 assessment of 
probably neuropathy of the right arm.)  
Send the claims folder to the examiner(s) 
for review.

3.   After completing the development 
described in paragraphs 1 and 2, arrange 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
dermatological examination.  Provide the 
examiner with the following instructions:  
The examiner should determine the nature 
and etiology of any currently diagnosed 
melanoma.  The examiner should provide an 
opinion as to the medical probabilities 
that any currently diagnosed melanoma 
originated in, or is otherwise traceable 
to, military service, or is a residual of 
herbicide exposure in service.  (The 
examiner should note the veteran's post-
service July 1996 diagnosis of skin, 
back: superficial spreading melanoma; 
August 1996 diagnosis of skin, right 
calf: dermatofibroma; and June 1997 right 
axillary lymph node dissection.)  If no 
disability traceable to herbicide 
exposure in service is found, this should 
be affirmatively stated, with an 
explanation for this conclusion.  Send 
the claims folder to the examiner for 
review.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





